Citation Nr: 0918904	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date for the granting of 
service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served in the US Air Force and the US Air Force 
National Guard from September 1953 to March 1955, and from 
September 1956 to July1962.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2007, by the St. Paul, 
Minnesota, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The RO received the appellant's original claim for 
benefits on August 9, 2006.  

3.  Service connection was granted for tinnitus via a rating 
decision issued on July 11, 2007; the effective date for the 
disability rating was determined to be August 9, 2006 - the 
day that the claim was received by the RO.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 9, 
2006, for the granting of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the appellant received notification 
of the VCAA in an August 2006 letter from the RO.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
letter did not, per se, inform the appellant of what was 
required to substantiate his claim for an earlier effective 
date.  However, it is noted that the information on earlier 
effective date claims was provided to the appellant via the 
statement of the case that was issued in January 2008 and via 
a letter sent to the appellant in February 2008.  The 
appellant was asked to submit evidence and/or information in 
his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 444 F. 3d. 1333 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
earlier effective for the granting of service connection for 
tinnitus.  

The Board fulfilled its duty to assist.  In this instance, 
the VA asked the appellant for any additional medical records 
or documents that would show that the appellant had been 
diagnosed with tinnitus and that he had submitted a claim for 
benefits to the VA prior to August 2006.  The VA obtained the 
records that it was made aware thereof.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the appellant was provided with a Dingess-type notice 
letter in a letter sent to him in February 2008.  Effective 
date information was also provided to the appellant via the 
statement of the case that was forwarded to the appellant in 
January 2008.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and earlier 
effective date claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The appellant has asserted that the VA erred when it did not 
assign an effective date prior to August 9, 2006, for the 
granting of service connection for tinnitus.  The appellant 
was granted service connection with that effective date after 
it was determined that the appellant's medical diagnosed 
tinnitus was due to or caused by his military service.  This 
was done in accordance with 38 C.F.R. § 3.303 (2008).  

He contends that, prior to August 9, 2006, he had ringing in 
the ears.  In fact, he contends that he suffered from 
tinnitus during service or shortly thereafter, and that he 
has continued to suffer from the condition.  He has submitted 
written statements saying that he believes the effective date 
of the awarding of service connection should be July 21, 
1962, the day after he was released from active duty.  

A review of the record reveals that the appellant did not 
submit a claim for VA benefits until August 9, 2006.  
Although he claims that he was suffering from tinnitus in 
service or shortly thereafter, he did not request VA 
compensation benefits for said condition in 1962 when he was 
discharged from the service.  It was not until 2006 - 
approximately 44 years later - that he submitted a claim for 
benefits.  That claim was proffered via the submission of a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2008).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2008).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  Regulations provide that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2008).  Thus, the date of an award 
based upon an original claim or a claim to reopen a final 
adjudication can be no earlier than the date of receipt of 
the application for the award in question.  38 C.F.R. § 3.400 
(2008).  

Benefits are generally awarded based on the "date of 
receipt" of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2008).  
Unless specifically provided, such determination is made on 
the basis of the facts found.  38 C.F.R. § 3.400(a) (2008).  
Although an exception allowing the effective date to extend 
back to the date of the appellant's separation from service 
exists in cases where the application for benefits is 
received within a year of the appellant's separation from 
service, that exception is inapplicable to this case, since 
the appellant filed his original claim for benefits many 
years after he was released from active duty in 1962.

Although the appellant has contended that he should be 
assigned an effective date "somewhere" in-between his 
release from service to the submission of his claim for 
benefits, the laws and regulations do not support his 
assertions.  The Board agrees with the RO in the assignment 
of the effective date of August 9, 2006.  There was no formal 
or even an informal claim alleging entitlement to service 
connection for tinnitus filed prior to the appellant's claim 
for benefits of August 2006.  In light of the foregoing, the 
Board concludes that an effective date earlier than August 9, 
2006, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim, for accrued 
benefits purposes.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  In this case, the facts are not in 
dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In other words, applying 38 U.S.C.A. § 5110 (West 2002), the 
earliest effective date is date of receipt of claim, which 
would be August 9, 2006.  Applying 38 C.F.R. § 3.400 (2008), 
the earliest effective date is date entitlement arose or date 
of claim, whichever is later.  Even if entitlement to service 
connection for tinnitus arose earlier, the date of receipt of 
claim is August 9, 2006.  The Board finds that the RO has 
granted the earliest effective date possible based upon the 
facts in this case and the law and regulations.

To put it another way, the Board can discern no outstanding 
claims prior to the August 9, 2006, claim for service 
connection for tinnitus; nor can it discern any other basis 
for an effective date earlier than August 9, 2006, for the 
granting of service connection.  Although the undersigned is 
very sympathetic to the appellant's situation and his 
contention that he should have been service-connected long 
before 2006, the law concerning assignment of effective dates 
is clear and unambiguous.  The appellant's claim is denied.




ORDER

An effective date earlier than August 9, 2006, for the 
granting of service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


